Citation Nr: 0400875	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  01-09 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an initial (compensable) rating for the 
service-connected bilateral hearing loss.  

2.  Entitlement to service connection for a claimed right 
knee disability.  




REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs






ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1941 to 
October 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 RO decision that granted service 
connection for a bilateral hearing loss and assigned a no 
percent rating, effective on December 1, 2000; and denied the 
veteran's claim of service connection for a right knee 
disorder.  

The Board notes, at the outset, that the veteran's service 
medical records were among those presumably lost in a fire at 
the National Military Personnel Records Center (NPRC) in St. 
Louis, Missouri, in 1973; thus, service medical records are 
unavailable for review at this time.  

At the veteran's request, an informal conference on the issue 
of service connection for a claimed bilateral hearing loss, 
now service connected, was conducted in March 2002, at the 
RO, in lieu of the formal RO hearing.  

Another informal conference on the issue of service 
connection for a right knee disorder was conducted in 
November 2003, at the RO, in lieu of the formal hearing.  

(The claim of service connection for a right knee will be the 
subject of the Remand portion of this document.  This appeal 
is being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran and his 
representative if further action is required.)  



FINDING OF FACT

The service-connected bilateral hearing loss currently is 
shown to more nearly approximate a disability picture 
manifested by auditory acuity level VII in the right ear and 
auditory acuity level IV in the left ear.  



CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating for 
the veteran's service-connected bilateral hearing loss have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 including Diagnostic Code 
6100 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that prior to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003)).  

The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The VCAA and the implementing regulations in part provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions in July 2001, and October 2002; the 
Statement of the Case (SOC) in November 2001; and in a VCAA 
letter dated in April 2001, the RO has notified him of the 
evidence needed to substantiate his claim for increase.  

Specifically, in the Rating Decisions, and the SOC, the RO 
provided the veteran with the regulatory principles relating 
to an increased rating, and notified the veteran of the 
evidence it considered.  The RO also explained essentially 
what the evidence must show for a higher rating for the 
service-connected bilateral hearing loss.  

The Board notes that, in an April 2001 letter, the RO 
informed the veteran about the VCAA and the duties of VA 
under the Act.  The RO informed the veteran of what evidence 
was needed from him, what he could do to help with his claim, 
and what specifically VA would do to assist him.  

Thus, in the Board's opinion, the RO has notified the veteran 
of what evidence he was responsible for obtaining and what 
evidence the VA would procure.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

As to its duty to assist, the RO also made reasonable efforts 
to assist the veteran in obtaining evidence for his claim, to 
include requesting all VA medical records to which he had 
referred.  

The RO also obtained a VA hearing examination for the veteran 
in July 2002 and provided the veteran with the opportunity 
for a hearing at the RO in March 2002.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, given 
the favorable action taken hereinbelow, the Board is 
satisfied that no further assistance is required to comply 
with the duty to assist.  38 U.S.C.A. § 5103A (West 2002). 


II.  Higher Rating for Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent, and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. § 4.85 (2003); see 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule also allows for evaluation of the degree 
of disability from hearing loss as an exceptional pattern of 
hearing impairment whereby a numeric designation of the 
hearing impairment is obtained based solely on pure tone 
threshold average, when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000 and 4000 Hertz) 
is 55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86, Table VIa (2003).   

The veteran's service-connected bilateral hearing loss is 
currently rated as non-compensable under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  He contends that a compensable rating 
is warranted.  

A review of the record shows that the veteran underwent a VA 
hearing test in March 2001.  

An audiometric examination revealed the following pure tone 
thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz:  
45, 65, 80, and 80, for an average of 68 in the right ear; 
and 35, 60, 70, and 80, for an average of 61 in the left ear.  

His speech recognition was noted to be 60 percent in the 
right ear and 76 percent in the left ear.  

These audiometric findings reflect Level VII auditory acuity 
in the right ear and Level IV in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  These numeric designations in combination 
correspond to a 20 percent rating.  See 38 C.F.R. § 4.85, 
Table VII, Code 6100 (2003).  

The Board further notes that the veteran's records contain 
results from a VA examination and hearing test for rating 
purposes dated in July 2002.  

An audiometric examination revealed the following pure tone 
thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz:  
45, 60, 65, and 70, for an average of 60 in the right ear; 
and 35, 60, 65, and 70, for an average of 58 in the left ear.  

His speech recognition was noted to be 88 percent in the 
right ear and 84 percent in the left ear.  

These audiometric findings reflect Level III auditory acuity 
in the right ear and Level III in the left ear.  See 38 
C.F.R. § 4.85, Table VI.  These numeric designations in 
combination correspond to a no percent rating.  See 38 C.F.R. 
§ 4.85, Table VII, Code 6100 (2003).  

The Board notes that the veteran's audiometric findings from 
the March 2001 test and the July 2002 test do not meet the 
specified requisite levels for evaluation as an exceptional 
pattern of hearing impairment.  See 38 C.F.R. § 4.86 (2003).  

The Board notes that on the July 2002 VA examination the 
examiner stated that the Speech Recognition scores on the 
Maryland CNC word test were a difficult test for the veteran, 
and that therefore a monitored live voice and W-22s were used 
to arrive at the speech discrimination scores of 88 percent 
in the right ear and 84 percent in the left ear.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  See 38 C.F.R. § 4.85(a) (2003).  

An alternate method of assessing a hearing impairment for VA 
rating purposes is found in 38 C.F.R. § 4.85(c) (2003) Table 
VIa, "Numeric Designation of Hearing Impairment Based Only 
on Puretone Threshold Average," which states in pertinent 
part, that Table VIa will be used when the examiner certifies 
that use of the speech discrimination test (Maryland CNC) is 
not appropriate.  See 38 C.F.R. § 4.85(c) (2003).  

In the instant case, the Board notes that the VA examiner 
clearly indicated that the Maryland CNC word test was a 
difficult test for the veteran; thus, a monitored live voice 
and W-22s were used to arrive at the speech discrimination 
scores.  

The Board notes that, since the rating schedule does not 
provide for that type of testing as part of the evaluation 
protocol, the results of that test for rating purposes cannot 
be viewed as being fully determinative of the severity of the 
service-connected hearing loss for VA compensation purposes.  

Further, although the rating schedule allows for an alternate 
method of rating a hearing impairment based only on puretone 
threshold averages when the examiner certifies that use of 
the speech discrimination test is not appropriate, as 
mentioned hereinabove, the VA examiner in this case did not 
provide such certification.  

In light of that, the Board looks to the VA hearing test 
conducted in March 2001, and noting no discrepancies in the 
test, finds that the application of the rating criteria to 
those hearing test findings provides a basis for the 
assignment of a 20 percent rating in this case.  

Accordingly, the Board finds the service-connected hearing 
loss more nearly approximates a disability picture warranting 
the assignment of 20 percent rating.  

The Board also notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in December 2000.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

The Board notes that the VA hearing test used by the Board 
hereinabove was conducted in March 2001, a mere 3 months from 
when service connection became effective in December 2000.  

In that regard, it is the Board's opinion that the evidence 
indicates that the service-connected bilateral hearing loss 
disability has more likely than not, been 20 percent 
disabling since the effective date of the grant of service 
connection in December 2000.  Fenderson, supra.  





ORDER

An initial rating of 20 percent for the service-connected 
bilateral hearing loss is granted, subject to the regulations 
controlling disbursement of VA monetary funds.  



REMAND

The veteran served on active duty from November 1941 to 
October1945.  He claims that he has a right knee disability 
that is attributable to a fall while loading an amphibious 
landing craft during the course of his duties while in 
service.  

In light of the fact that the veteran's service medical 
records are not available and were presumably destroyed in 
the 1973 fire at the NPRC in St. Louis, Missouri, the RO 
should ensure that the veteran has been given every 
opportunity to submit evidence - lay, medical, or otherwise - 
in support of his claim that he has a right knee disability 
that is related to his military service.  

Accordingly, the Board finds that more development is 
warranted in order to fairly and accurately decide the 
veteran's claims.  

In that regard, the Board notes that in a letter submitted in 
support of the veteran's claim and dated September 2001 from 
Thomas H. Buter, M.D., the veteran has chronic tendonitis of 
the right knee and of the tibial tubercle with underlying 
osteophytes in that area.  

Dr. Buter went on to state that in his opinion the veteran's 
chronic tendonitis of the right knee with underlying 
osteophytes was secondary to an injury while in service in 
1943.  

Significantly, the Board notes that the veteran has not been 
afforded the opportunity for a VA examination for purposes of 
determining the nature and likely etiology of the claimed 
right knee disability.  Such should be accomplished on 
remand. 
 
As there is a reasonable possibility that obtaining a medical 
examination would aid in substantiating the veteran's claims 
of service connection for a right knee disability, and as the 
record does not contain sufficient medical evidence to decide 
the service connection issue, the RO should arrange for the 
veteran to undergo a VA hearing examination.  See the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A § 5103A 
(West Supp. 2002), codified at 38 C.F.R. § 3.159 (2003) and 
its implementing regulations published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001).  

A careful review of the record indicates that in March 2001, 
on a VA PCC Physician Assistant note, the provider documented 
that the veteran sees a private orthopedist; however, there 
are no private orthopedic records currently in the claims 
file, nor any indication that they have been requested by the 
RO. 
On remand, the RO should obtain all records associated with 
the veteran's right knee disability claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).   

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law prior to the veteran's appeal.  The VCAA essentially 
enhances the VA's obligation to notify him about his claims 
(i.e., what information or evidence is required to grant his 
claims) and to assist him to obtain evidence for his claims.  

In reviewing the record, the Board notes that through its 
discussions in the Rating Decisions in July 2001, and October 
2002; the Statement of the Case (SOC) in November 2001; and 
in a VCAA letter dated in April 2001, the RO has notified the 
veteran of the evidence needed to substantiate his claim for 
service connection for a right knee disability.  

On remand, the RO must ensure continued compliance with the 
notice and duty to assist provisions contained in the VCAA, 
to include sending any additional letters to the veteran or 
obtaining any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what VA has done and will do to 
assist him in substantiating his claim of 
service connection for a right knee 
disorder.  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he furnish any evidence - lay, medical, 
or otherwise - in support of his claim 
that he has a right knee disability 
related to his military service.  
Examples of such evidence include 
"buddy" statements, statements from 
service medical personnel, letters 
written and photographs taken during 
service, and medical opinions, including 
information regarding all treatment for a 
right knee disability received since his 
discharge from active service in October 
1945.  The RO should undertake to obtain 
all indicated records for the period from 
October 1945 to the present, and 
incorporate those records into the claims 
folder.  

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and likely etiology 
of the claimed right knee disorder.  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be accomplished.  
The examiner should elicit from the 
veteran a history of the injury to the 
right knee and report detailed clinical 
findings.  Based on his/her review of the 
case, the examiner should opine as to 
whether the veteran has current right 
knee disability that is at least as 
likely as not due to disease or injury 
incurred in or aggravated by active 
service.  The examiner should provide 
rationale for his opinion.  

4.  Thereafter, the RO should readjudicate 
the veteran's claim of service connection 
for a right knee disorder.  If any 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



